Opinion issued July 21, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NOS. 01-03-00507-CV
          01-03-00510-CV
          01-03-00513-CV
____________

IN RE RONALD X. GORDON, Relator



Original Proceedings on Petitions for Writs of
Mandamus, Prohibition, and Injunction



MEMORANDUM OPINION	Relator Ronald X. Gordon has filed petitions for writs of mandamus (appellate
cause number 01-03-00507-CV), prohibition (appellate cause number 01-03-00510-CV), and injunction (appellate cause number 01-03-00513-CV), complaining of
Judge James's (1) December 8, 1997 writ of possession.  We have no general writ power
over a justice of the peace.  See Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp.
2003); Easton v. Franks, 842 S.W.2d 772, 773-74 (Tex. App.--Houston [1st Dist.]
1992, no writ).
	We dismiss the petitions for writs of mandamus, prohibition, and injunction.

PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
1.           
         -